Exhibit 10.1

 

PTC SERVICES AGREEMENT

 

This Agreement is made as of April 22, 2016 (the “Effective Date”) between PTC
Therapeutics, Inc. (“PTC”) and Spiegel Consulting LLC (the “Consultant”).

 

WHEREAS, Robert J. Spiegel M.D., FACP (“Dr. Spiegel”), Consultant’s principal,
has served as an employee of PTC until the Effective Date, under the Employment
Agreement dated as of January 23, 2014 between PTC and the Consultant (the
“Employment Agreement”);

 

WHEREAS, the parties mutually desire to transition Dr. Spiegel to a consultant
role for PTC as of the Effective Date, in accordance with Section 2.e. of the
Employment Agreement, and so the Employment Agreement is being terminated by
separate document effective as of the Effective Date of this Agreement; and

 

WHERAS, the purpose of this Agreement is to confirm the parties’ understanding
with respect to (i) Consultant’s rendering consulting services to PTC in
exchange for the consideration as further described in this Agreement, and
(ii) Consultant’s obligations to protect information and property which is
confidential and proprietary to PTC.

 

NOW THEREFORE, PTC and Consultant agree as follows:

 

SERVICES

 

Consultant shall perform the following services for PTC (the “Services”),
ensuring that Dr. Spiegel will be available and perform services on a schedule
equivalent to 2.5 full-time days per week (adjustable subject to the good-faith
agreement of the parties), to fulfill all obligations of Consultant hereunder:

 

Serve as an advisor/consultant for PTC, performing tasks reasonably requested by
PTC in connection with his area of expertise, including without limitation:

 

·                  Represent PTC in meetings with health and regulatory
authorities, scientific meetings, and KOL interactions.

 

·                  Support PTC’s DMD & CF regulatory filing and launch
activities.

 

·                  Work with PTC’s Med Affairs, Commercial, and Business
Development groups to identify high impact activities.

 

·                  Continue to ‘mentor’ and support Tuyen Ong as CMO

 

·                  Continue to Chair PTC’s PTC596 Team and serve as PTC’s
internal oncology expert.

 

·                  Provide input on and assist with execution of PTC’s clinical
and regulatory strategy related to TranslarnaTM (ataluren).

 

Consultant shall also provide such other services as the parties may mutually
agree.

 

Consultant represents that Dr. Spiegel is capable of properly performing the
Services.

 

COMPENSATION

 

As Consultant’s total cash compensation for Consultant’s Services hereunder, PTC
shall pay Consultant $25,000 per month (adjustable pro rata if the days per week
are adjusted per the “SERVICES” section above), payable in advance on the date
hereof and on each successive monthly anniversary thereof.  In the event
Consultant works more than 10 full-time equivalent days per month, then
additional compensation shall be paid at the rate of $2,500 per day (pro-rated
for partial days) above 10. In addition, the options to purchase common stock of
PTC issued to Dr. Spiegel prior to the Effective Date based on his prior
services as an employee of PTC shall be treated as set forth on Schedule A
hereto.  Consultant shall remain eligible for further option grants as and when
determined by the Company.

 

In addition to the foregoing amount, PTC shall pay Consultant for (i) all
reasonable and necessary travel expenses (other than ordinary commuting
expenses) incurred by Consultant at the prior request of PTC in providing the
Services, and (ii) other expenses pre-approved in writing by an authorized PTC
representative that are necessary to performance of the Services. Payment for
such expenses shall be made to Consultant within 45 days of receipt by PTC of
invoices and receipts substantiating such expenses and detailing the services to
which they relate, and PTC shall then have no further obligation to Consultant
for such expenses.

 

Consultant shall keep or cause to be kept full, timely and accurate records in
reasonable form and detail and to which PTC and its designated employees, agents
or representatives shall have access at any reasonable time for auditing
purposes. When requested by PTC, Consultant shall be required to report on the
status of its work on the Services in a manner satisfactory to PTC.

 

NO CONFLICTS

 

Throughout the term of this Agreement the parties hereto agree that the type of
services to be rendered hereunder by Consultant are not exclusive to PTC. 
Consultant, during the term of this Agreement, may accept from others,
concurrent consulting work provided that such consulting work does not in any
way interfere with the Services Consultant is required to perform under this
Agreement and is not a breach of any of Consultant’s obligations under this
Agreement. Notwithstanding the foregoing, Consultant represents that
(i) Dr. Spiegel has not, and will not during the term of this Agreement, enter
into any agreement or relationship that would interfere with or prevent his
performance under this Agreement, (ii) by entering into and performing this
Agreement, Dr. Spiegel is not and will not be violating any agreement or
arrangement with any third parties, and (iii) that during the term of this
Agreement Dr. Spiegel will not solicit

 

1

--------------------------------------------------------------------------------


 

or divert business, customers or employees of PTC on behalf of Consultant,
himself or any other business.

 

CONFIDENTIALITY

 

(a) In providing consulting services to PTC pursuant to this Agreement,
Consultant may acquire information that pertains to PTC’s products, processes,
equipment, programs, development efforts, therapeutic targets, compounds,
assays, know-how, or plans (“Proprietary Information”). Consultant agrees not to
disclose any Proprietary Information to third parties or to use any Proprietary
Information for any purpose other than performance of the Services.

 

(b) Proprietary Information subject to the foregoing paragraph does not include
information Consultant can demonstrate: (i) is or later becomes available to the
public through no breach of this Agreement by Consultant; (ii) is obtained by
Consultant from a third party who Consultant had a reasonable basis to believe
had the legal right to disclose the information to Consultant; (iii) is already
in the possession of Consultant on the date this Agreement becomes effective; or
(iv) is required to be disclosed by law, government regulation, or court order;
provided, however, that Consultant shall use its best efforts to provide PTC
with notice and an opportunity to oppose or limit such disclosure.

 

(c) Without limiting the foregoing, Consultant agrees that it has only disclosed
and will only disclose confidential information to employees and principals of
Consultant who have a need to know such confidential information for the sole
purpose of providing Services to PTC under this Agreement. Prior to such
disclosure, Consultant shall advise and require such employees and principals to
be bound by the terms of this Agreement. Consultant shall be liable for any
breach of this Agreement by its employees or agents.

 

(d) Consultant to PTC shall not disclose to PTC any confidential information of
other parties without the prior written consent of PTC.

 

(e) Consultant agrees to promptly return, upon request by PTC, all materials in
Consultant’s possession that were either (i) supplied by PTC or its
representatives in conjunction with the Services or (ii) generated by Consultant
in the performance of the Services and contain or reference Proprietary
Information. This obligation of return of materials is in addition to, and shall
not be construed to limit, any deliverables with respect to the Services.

 

INTELLECTUAL PROPERTY

 

(a) Consultant hereby assigns to PTC any right, title, and interest Consultant
may have in any know-how, invention, discovery, improvement, or other
intellectual property which Consultant develops during the course of and as a
direct result of performing the Services. Any intellectual property assignable
to PTC pursuant to the preceding sentence is hereinafter referred to as “PTC
Intellectual Property”. Upon the request of PTC, Consultant shall (i) provide
such documentation relating to any PTC Intellectual Property, and (ii) execute
such further assignments, documents, and other instruments, as may be necessary
to assign PTC Intellectual Property to PTC and to assist PTC in applying for,
obtaining and enforcing patents or other rights in the United States and in any
foreign country with respect to any PTC Intellectual Property. Consultant will
ensure that Dr. Spiegel executes and delivers the Inducement Letter in the form
attached as Exhibit A hereto, and will provide a signed copy thereof to PTC. PTC
will bear the cost of preparation of all patent or other applications and
assignments, and the cost of obtaining and enforcing all patents and other
rights to PTC Intellectual Property. Consultant hereby designates PTC as agent,
and grants to PTC a power of attorney with full power of substitution, for the
purpose of effecting the foregoing assignments. Consultant agrees not to publish
any PTC Intellectual Property without the prior written consent of PTC.

 

INDEMNIFICATION

 

The Indemnification Agreement dated as of January 23, 2014 between PTC and
Dr. Spiegel shall continue in full force and effect during the Term of this
Agreement, with respect to all activities in connection with this Agreement.

 

TERM AND TERMINATION

 

(a) Unless terminated earlier pursuant to the following paragraph, this
Agreement shall terminate two years from the Effective Date (the “Term”) or such
lesser period as PTC and the Consultant may mutually agree. The parties may
extend the Term by mutual written agreement.

 

(b) PTC may  terminate this Agreement for Cause  and Consultant may terminate
this Agreement for Good Reason, each as defined in the Employment Agreement (but
with the references in such definition deemed to apply to this Agreement in lieu
of the Employment Agreement), in each cause on written notice to the other
party.

 

(c) Termination of this Agreement under this section shall not affect (i) PTC’s
obligation to pay for services previously performed by Consultant or expenses
reasonably incurred by Consultant for which Consultant is entitled to
reimbursement under this Agreement and PTC’s continuing obligation to Consultant
under the Indemnification section of this Agreement, or (ii) Consultant’s
continuing obligations to PTC under the Confidentiality, Intellectual Property,
Term and Termination, and Miscellaneous sections of this Agreement. However,
Consultant shall not be entitled to any continuing compensation of any nature
following termination.

 

MISCELLANEOUS

 

(a) Failure of any party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver is contained in a writing signed
by or on behalf of the waiving party.

 

2

--------------------------------------------------------------------------------


 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New Jersey, without application of the conflicts
of law provisions thereof.

 

(c) PTC may assign its rights and obligations hereunder (i) to any person or
entity who succeeds to all or substantially all of PTC’s business or that aspect
of PTC’s business in which Consultant is principally involved, or (ii) to any
affiliate wholly-owned by or under common control with PTC.  Consultant’s rights
and obligations under this Agreement are of a personal nature and therefore may
not be assigned without the prior written consent of PTC.

 

(d) This Agreement shall inure to the benefit of and be binding upon the
respective heirs, executors, successors, representatives, and authorized assigns
of the parties, as the case may be.

 

(e) The relationship created by this Agreement shall be that of third party
contractor, and, as such, the Consultant shall be responsible for the payment of
all taxes including, but not limited to, social security and income tax relating
to the rendering of the Services and compensation paid to the Consultant
pursuant to the terms of this Agreement. Consultant shall not be entitled to any
rights, benefits, or privileges of PTC employees, nor shall Consultant have any
authority to bind or act as agent for PTC or its employees for any purpose. 
Consultant shall be liable for any breach of this Agreement by its employees,
principals, or agents.

 

(f) Consultant acknowledges that any breach or threatened breach of the terms or
conditions of this Agreement will result in substantial, continuing and
irreparable injury to PTC.  Therefore, Consultant agrees that, in addition to
any other remedy that may be available to PTC, PTC shall be entitled to
injunctive or other equitable relief by a court of appropriate jurisdiction in
the event of any breach or threatened breach of this Agreement, and Consultant
waives any requirements relating to the posting of bond or other surety in
connection with such injunctive or equitable relief.

 

(g) Notice or payments given by one party to the other hereunder shall be in
writing and deemed to have been properly given or paid if deposited with the
United States Postal Service, registered or certified mail, addressed as
follows:

 

PTC:

 

PTC Therapeutics, Inc.
Attention: Legal Department
100 Corporate Court
Middlesex Business Center
South Plainfield NJ 07080

 

with an email copy to: legal@ptcbio.com

 

Consultant:

 

Spiegel Consulting

 

Robert J. Spiegel
400 Elm St.
Westfield, CT 07090

 

(i) Except as expressly set forth herein, this Agreement replaces all previous
agreements and the discussions relating to the subject matters hereof and
constitutes the entire agreement between PTC and Consultant with respect to the
subject matters of this Agreement; provided, however, that any stock options
provided to Consultant’s employees and/or principals as compensation for the
Services shall be governed exclusively by the terms of a separate stock option
certificate and the applicable PTC equity plan documents. This Agreement may not
be modified in any respect by any verbal statement, representation, or agreement
made by any employee, officer, or representative of PTC, or by any written
documents unless it is signed by an officer of PTC and by an authorized
representative of Consultant.

 

Notwithstanding the foregoing, and notwithstanding the termination of the
Employment Agreement, Dr. Spiegel shall continue to comply with his
post-employment covenants to PTC under the Employment Agreement, including those
set forth in Sections 5 and 6 thereof, and any failure to do so shall be a basis
for termination of this Agreement by PTC at its election.

 

j) If any term or provision of this Agreement is deemed invalid, contrary to, or
prohibited under applicable laws or regulations of any jurisdiction, the
remainder of this Agreement shall remain in effect, and the relevant term or
provision shall be limited to the maximum permissible extent.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first stated above.

 

Spiegel Consulting LLC

 

 

 

 

 

/s/ Robert J. Spiegel

 

Robert J. Spiegel

 

SSN/Tax ID:

 

 

 

 

 

PTC THERAPEUTICS, INC.

 

 

 

 

 

/s/ Stuart Peltz

 

Stuart Peltz

 

CEO

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF INDUCEMENT LETTER

 

INDUCEMENT

 

 

As of April    , 2016

 

Reference is hereby made to that certain PTC Services Agreement (the
“Agreement”), dated as of April 22, 2016, between PTC Therapeutics, Inc.,
(“PTC”), and Spiegel Consulting LLC) (“SC”), pursuant to which SC agreed to
cause Dr. Robert J. Spiegel (“me,” “my” and “I”) to provide certain the Services
(as defined in the Agreement).

 

A.                                    I am familiar with all of the terms,
covenants and conditions of the Agreement and I hereby consent to the execution
thereof.  I shall perform and comply with all of the terms, covenants,
conditions and obligations of the Agreement in so far as they relate to me, even
if the employment between me and SC should hereafter expire, terminate or be
suspended.  I hereby confirm all grants, representations, warranties and
agreements made by SC under the Agreement, and I hereby assign to SC any right,
title, and interest I may have in any know-how, invention, discovery,
improvement, or other intellectual property which I may develop during the
course of and as a direct result of performing the Services.

 

B.                                    Unless I am deemed substituted for SC as a
direct party to the Agreement pursuant to Paragraph C below, I shall look solely
to SC and not to PTC for the payment of compensation for my services and for the
discharge of all other obligations of my employer with respect to my services
under the Agreement.

 

C.                                    If SC or its successors in interest should
be dissolved or should otherwise cease to exist, I shall, at PTC’s election, be
substituted for SC for the balance of the term of the Agreement upon the terms,
covenants and conditions set forth therein.

 

D.                                    If PTC shall serve SC with any notices,
demands or instruments relating to the Agreement, or to the rendition of my
services thereunder, service upon SC shall also constitute service upon me.

 

E.                                     For purposes of any and all workers’
compensation statutes, laws or regulations (“Workers’ Compensation”), I
acknowledge that an employment relationship exists between SC and me.

 

IN WITNESS WHEREOF, I have executed this inducement letter as of the date first
written above.

 

 

 

 

Dr. Robert J. Spiegel

 

 

4

--------------------------------------------------------------------------------


 

Schedule A

 

COMPREHENSIVE LIST AND TREATMENT OF STOCK OPTIONS

 

A.            Comprehensive List of Stock Options of Dr. Spiegel (collectively,
the “Stock Options”):

 

(i)             stock options to purchase 250 shares granted prior to May 15,
2013 with an exercise price of $490.80 per share, comprised of:

 

(x) 250 which have vested but remained unexercised;

(y) 0 which have vested and been exercised; and

(z) 0 which remain unvested.

 

(ii)          stock options to purchase 25,000 shares granted on May 15, 2013
with an exercise price of $10.85 per share, comprised of:

 

(x) 18,750 which have vested but remained unexercised;

(y) 0 which have vested and been exercised; and

(z) 6,250 which remain unvested.

 

(iii)       stock options to purchase 150,000 shares granted on February 27,
2014 with an exercise price of $33.97 per share, comprised of:

 

(x) 75,000 which have vested but remained unexercised;

(y) 0 which have vested and been exercised; and

(z) 75,000 which remain unvested.

 

(iv)      stock options to purchase 10,000 shares granted on January 2, 2015
with an exercise price of $51.00 per share, comprised of:

 

(x) 10,000 which have vested but remained unexercised;

(y) 0 which have vested and been exercised; and

(z) 0 which remain unvested.

 

(v)         stock options to purchase 10,000 shares granted on January 4, 2016
with an exercise price of $30.86 per share, comprised of:

 

(x) 0 which have vested but remained unexercised;

(y) 0 which have vested and been exercised; and

(z) 10,000 which remain unvested.

 

B.            Treatment of Stock Options:

 

(i) continued vesting:

 

From the Effective Date through and including the date this Agreement is
terminated in accordance with its terms, PTC shall allow the Stock Options which
are currently unvested to continue to vest per the regular schedule based on his
continuity of services under this Agreement.

 

5

--------------------------------------------------------------------------------


 

(ii) exercise period:

 

During the term and until three (3) months immediately following termination of
this Agreement, consistent with and subject to the terms of the applicable stock
option agreement/certificate and related documentation, Dr. Spiegel shall have
the right to exercise the vested portion of the Stock Options; provided,
however, that in no event may Dr. Spiegel exercise any of the vested Stock
Options beyond the date that is ten (10) years from the initial grant date of
any such options as set forth in the applicable option agreement or certificate.

 

(iii) change to Non-Qualified Options:

 

As a result of Dr. Spiegel’s change in status, all vested Incentive Stock
Options shall be deemed to constitute Non-Qualified Stock Options beginning on
the date that is three (3) months following his last day of employment under the
Employment Agreement (not including the period of consulting under this
Agreement) with PTC.

 

(iv) withholding obligations:

 

When and if Dr. Spiegel exercises the vested portion of any Stock Options, PTC
shall require him to satisfy any applicable income and employment tax
withholding obligations prior to PTC’s issuance of any shares with respect to
the options.

 

(v) certification of insider trading policy:

 

Consultant will read and execute PTC’s current “Consultant Certification
Regarding Insider Trading Policy”.

 

6

--------------------------------------------------------------------------------